DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 10, 32, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Arai et al. (US Patent No. 5,090,849) and Bauer (WO 2016131560 A1) and Nakahara et al. (US Pub. No. 2014/0234043 A1).
(Claim 6) Haas discloses a chip removal system that includes a machine tool assembly (Fig. 1) and a chip evacuator tool (1, 2; Figs. 1, 2) having a circular body (1).  A first hook member (2) extends from the circular body.  The first hook member includes a first arcuate surface and a second arcuate surface that converge at a first tip (Figs. 1, 2; ¶ 0004).  The chip evacuator tool includes a second hook member (2 shown in a plurality in Figs. 1, 2; ¶ 0004) extending from the circular body, and wherein the second hook member includes a third arcuate surface and a fourth arcuate surface that converge at a second tip (Figs. 1, 2).  Haas discloses that the circular body is attached to the spindle for rotating about a central axis thereof (¶ 0007), but the reference does not explicitly disclose the circular body being separate from the spindle (3) such that the circular body also includes two apertures extending through the circular body for connecting the circular body to the rotational drive shaft.  Haas also does not explicitly disclose only two hook members.  Haas does not explicitly disclose the machine tool being as a CNC machine tool with a translatable spindle and a rotating table that is capable of rotating in a first direction being the same direction as the spindle rotates.
Arai discloses a chip evacuator tool (Figs. 24, 27) including a circular body (241) having includes two apertures (Fig. 24 apertures for bolts 222) extending through the circular body for connection to a drive shaft/spindle.  Each aperture includes a counter bore extending from a bottom surface of the circular body partially through the circular body toward the spindle (Fig. 24).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Haas with two apertures having counterbores as suggested by Arai in order to provide replaceable parts and fix the separate pieces together.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales for supporting an obviousness rationale, including: applying a known technique to a known device ready for improvement to yield predictable results); see also In re Dulberg, 289 F.2d 522, 523, (CCPA 1961) (holding that "if it were considered desirable for any reason to make the device separable, then it would be obvious for that purpose.").  While the Arai reference does not explicitly disclose only two apertures (as required by the “consisting of” language relative to the chip evacuator, the amount of fixation apertures provided to the Haas circular body is a result-effective variable because it impacts the strength of the connection, the integrity of the circular body and the time required to fasten/remove the chip evacuator from the shank/spindle.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Haas with exactly two apertures having counterbores in order to optimize the balance between strength of the connection, the integrity of the circular body and the time required to fasten/remove the chip evacuator from the shank/spindle.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); see also In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Bauer discloses a chip evacuator tool (1) with two chip removal members (4) spaced 180 degrees apart (Figs. 1-3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the chip evacuation tool disclosed in Haas with two chip removal (hook) members spaced as taught by Bauer in order to provide sufficient space between chip removal members for clearing the scrap from each chip space of a workpiece.
Nakahara et al. (“Naka”) discloses a machine tool assembly (Figs. 1-6) having a translatable spindle (13).  The machine tool assembly is a computer numerical control system (¶ 0056; B).  The machine tool has a rotating table (2) capable of rotating in a first direction either R1 or R2).  The machined part (1) is attached to and rotates with the rotating table (Fig. 1).  The machine tool (10) and spindle (13) are positioned adjacent to the rotating table (2).  The spindle (13) is capable of rotating about a central axis of the spindle in the first direction (either S1 or S2).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the machine tool assembly disclosed in Haas with a computer-controlled system having a spindle and rotating table as disclosed in Noll in order to increase the productivity and accuracy of manufacturing processes as well as increase flexibility of the machining tool.
(Claim 9) In the modified chip removal tool, the first hook member is positioned 180 degrees from the second hook member about an axis extending through a center of the circular body (Haas Fig. 1; Bauer Figs. 1-3).  The first arcuate surface of the first hook member faces in a first direction, the third arcuate surface of the second hook member faces in a second direction, and the first direction is opposite the second direction (Haas Figs. 1, 2).
(Claim 10) The modified a chip evacuator tool of Haas includes a circular body includes a flat surface (Haas Fig. 1) capable of abutting a spindle or an adapter (Haas 3) of a machine tool assembly.
(Claim 32) The first tip is thinner in width than a location where the first hook member connects to the circular body (Haas Figs. 1, 2).
(Claim 34) The second tip is thinner in width than a location where the second hook member connects to the circular body (Haas Figs. 1, 2)
(Claim 36) The first hook member and the second hook member are formed monolithic with the circular body (Haas ¶ 0004).
Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Arai et al. (US Patent No. 5,090,849) and Bauer (WO 2016131560 A1) and Nakahara et al. (US Pub. No. 2014/0234043 A1) further in view of Wu (US Patent No. 5,421,680).
Haas discloses that the hook members may be made in one piece with the circular body and the hook members may be any suitable shape for the intended operation (¶ 0004), but there is no explicit disclosure that the taper is such that a respective thickness (or height) of the first and second tips is thinner than at a location where the respective hook members connect to the circular body.
Wu discloses a chip evacuation tool (20) including a hook members (21), extending from circular body (Figs. 4, 5), that taper to a point in a radial direction such that a thickness of the first tip is less than a thickness of the first hook member at the interface of the first hook member and the circular body (Fig. 3 - thickness measured in a direction parallel to the rotational axis of tool). Ata time prior to filing it would have been obvious to one having ordinary skill in the art to modify the chip evacuation tool disclosed in Haas with hook members that taper in thickness as taught by Wu in order to provide a stronger connection at the circular body.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Arai et al. (US Patent No. 5,090,849) and Bauer (WO 2016131560 A1) and Wu (US Patent No. 5,421,680).
(Claims 21) Haas discloses a chip removal system that includes a machine tool assembly (Fig. 1) and a chip evacuator tool (1, 2; Figs. 1, 2) having a circular body (1).  A first hook member (2) extends from the circular body.  The first hook member includes a first arcuate surface and a second arcuate surface that converge at a first tip (Figs. 1, 2; ¶ 0004).  The chip evacuator tool includes a second hook member (2 shown in a plurality in Figs. 1, 2; ¶ 0004) extending from the circular body, and wherein the second hook member includes a third arcuate surface and a fourth arcuate surface that converge at a second tip (Figs. 1, 2).  The first tip is thinner in width than a location where the first hook member connects to the circular body (Haas Figs. 1, 2).  The second tip is thinner in width than a location where the second hook member connects to the circular body (Haas Figs. 1, 2).  The first hook member and the second hook member are formed monolithic with the circular body (Haas ¶ 0004).  Haas discloses that the circular body is attached to the spindle for rotating about a central axis thereof (¶ 0007), but the reference does not explicitly disclose the circular body being separate from the spindle (3) such that the circular body also includes two apertures extending through the circular body for connecting the circular body to the rotational drive shaft.  Haas also does not explicitly disclose only two hook members.  Haas does not explicitly disclose the machine tool being as a CNC machine tool with a translatable spindle and a rotating table that is capable of rotating in a first direction being the same direction as the spindle rotates.  Haas discloses that the hook members may be made in one piece with the circular body and the hook members may be any suitable shape for the intended operation (¶ 0004), but there is no explicit disclosure that the taper is such that a respective thickness (or height) of the first and second tips is thinner than at a location where the respective hook members connect to the circular body.
Arai discloses a chip evacuator tool (Figs. 24, 27) including a circular body (241) having includes two apertures (Fig. 24 apertures for bolts 222) extending through the circular body for connection to a drive shaft/spindle.  Each aperture includes a counter bore extending from a bottom surface of the circular body partially through the circular body toward the spindle (Fig. 24).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Haas with two apertures having counterbores as suggested by Arai in order to provide replaceable parts and fix the separate pieces together.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales for supporting an obviousness rationale, including: applying a known technique to a known device ready for improvement to yield predictable results); see also In re Dulberg, 289 F.2d 522, 523, (CCPA 1961) (holding that "if it were considered desirable for any reason to make the device separable, then it would be obvious for that purpose.").  While the Arai reference does not explicitly disclose only two apertures (as required by the “consisting of” language relative to the chip evacuator, the amount of fixation apertures provided to the Haas circular body is a result-effective variable because it impacts the strength of the connection, the integrity of the circular body and the time required to fasten/remove the chip evacuator from the shank/spindle.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Haas with exactly two apertures having counterbores in order to optimize the balance between strength of the connection, the integrity of the circular body and the time required to fasten/remove the chip evacuator from the shank/spindle.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); see also In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Bauer discloses a chip evacuator tool (1) with two chip removal members (4) spaced 180 degrees apart (Figs. 1-3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the chip evacuation tool disclosed in Haas with two chip removal (hook) members spaced as taught by Bauer in order to provide sufficient space between chip removal members for clearing the scrap from each chip space of a workpiece.  In the modified chip removal tool, the first hook member is positioned 180 degrees from the second hook member about an axis extending through a center of the circular body (Haas Fig. 1; Bauer Figs. 1-3).  The first arcuate surface of the first hook member faces in a first direction, the third arcuate surface of the second hook member faces in a second direction, and the first direction is opposite the second direction (Haas Figs. 1, 2).
Wu discloses a chip evacuation tool (20) including a hook members (21), extending from circular body (Figs. 4, 5), that taper to a point in a radial direction such that a thickness of the first tip is less than a thickness of the first hook member at the interface of the first hook member and the circular body (Fig. 3 - thickness measured in a direction parallel to the rotational axis of tool). At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the chip evacuation tool disclosed in Haas with hook members that taper in thickness as taught by Wu in order to provide a stronger connection at the circular body.
(Claim 24) The modified a chip evacuator tool of Haas includes a circular body includes a flat surface (Haas Fig. 1) capable of abutting a spindle or an adapter (Haas 3) of a machine tool assembly.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Arai et al. (US Patent No. 5,090,849) and Bauer (WO 2016131560 A1) and Wu (US Patent No. 5,421,680) further in view of Shoji et al. (US Patent No. 4,824,299).
The Haas reference does not explicitly disclose the material of the chip evacuator tool.
Shoji et al. discloses a chip evacuator tool being constructed from a metallic material (Col. 4, Lines 65-68).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to construct the chip evacuator tool disclosed in Haas from a metallic material as disclosed in Shoji et al. in order to take advantage of the wear resistance properties of the metallic material.  Because claim 29 does not require that the chip evacuator tool be made from polycarbonate material, the claim is still rear upon by a metallic material embodiment.  That is, the claim requires that the tool made from polycarbonate material be manufactured using additive manufacturing.  If the tool is not made of polycarbonate material, it seems that it would still read on claim 30.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Arai et al. (US Patent No. 5,090,849) and Bauer (WO 2016131560 A1) and Wu (US Patent No. 5,421,680) further in view of Nelson et al. (US Pub. No. 2014/0271001 A1).
The Haas reference does not explicitly disclose the material of the chip evacuator tool.
Nelson et al. discloses a chip evacuator tool (300) with a guard (100) being constructed from a polycarbonate material (¶ 0020).  The polycarbonate material is manufactured via an additive manufacturing process (¶ 0020).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to construct the chip evacuator tool disclosed in Haas from a polycarbonate material made via an additive manufacturing process as disclosed in Nelson et al. in order to take advantage of the material is “light weight, cheap to manufacture and impact resistant.”  (¶ 0020).
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetger (EP 1914037 A1) in view of Arai et al. (US Patent No. 5,090,849).
(Claim 21) Hoetger discloses a chip evacuator tool (Figs. 1, 2) that consists of a circular body (6); a first hook member (7) extending from the circular body (Fig. 1), wherein the first hook member includes a first arcuate surface and a second arcuate surface that converge at a first tip (Fig. 1); and a second hook member (8) extending from the circular body (Fig. 1), wherein the second hook member includes a third arcuate surface and a fourth arcuate surface that converge at a second tip (Fig. 1).  The first tip is thinner in width than a location where the first hook member connects to the circular body (Hoetger Fig. 1).  The first hook member tapers in height such that the first tip is thinner in height than a location where the first hook member connects to the circular body (Hoetger Fig. 2).  That is, Figure 2 shoes the hook member having a portion of a greater height dimension as measured in a direction parallel to the rotation axis.  The second tip is thinner in width than a location where the second hook member connects to the circular body (Hoetger Fig. 1).  The second hook member tapers in height such that the second tip is thinner in height than a location where the second hook member connects to the circular body (Hoetger Fig. 2).  That is, Figure 2 shoes the hook member having a portion of a greater height dimension as measured in a direction parallel to the rotation axis.  The first hook member and the second hook member are formed monolithic with the circular body (Hoetger Fig. 1).  The first hook member is positioned 180 degrees from the second hook member about an axis extending through a center of the circular body (Hoetger Figs. 1, 2).  The first arcuate surface of the first hook member faces in a first direction, the third arcuate surface of the second hook member faces in a second direction, and the first direction is opposite the second direction (Hoetger Figs. 1, 2).  Hoetger discloses that the circular body is attached to a central shaft (Translation ¶ 0012), but the reference does not explicitly disclose an aperture in the circular body for forming said attachment between two separate pieces (i.e., circular body and central shaft).
Arai discloses a chip evacuator tool (Figs. 24, 27) including a circular body (241) having includes two apertures (Fig. 24 apertures for bolts 222) extending through the circular body for connection to a drive shaft/spindle (Fig. 24).  Each aperture includes a counter bore extending from a bottom of the circular body partially through the circular body toward the drive shaft/spindle (Fig. 24).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Hoetger with two apertures having counterbores as suggested by Arai in order to provide replaceable parts and fix the separate pieces together.  See KSR, 550 U.S. at 418 (reciting several exemplary rationales for supporting an obviousness rationale, including: applying a known technique to a known device ready for improvement to yield predictable results); see also In re Dulberg, 289 F.2d at 523 (holding that "if it were considered desirable for any reason to make the device separable, then it would be obvious for that purpose.").  While the Arai reference does not explicitly disclose only two apertures (as required by the “consisting of” language relative to the chip evacuator, the amount of fixation apertures provided to the Haas circular body is a result-effective variable because it impacts the strength of the connection, the integrity of the circular body and the time required to fasten/remove the chip evacuator from the shank/spindle.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Hoetger with exactly two apertures having counterbores in order to optimize the balance between strength of the connection, the integrity of the circular body and the time required to fasten/remove the chip evacuator from the shank/spindle.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); see also In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).

    PNG
    media_image1.png
    803
    856
    media_image1.png
    Greyscale


(Claim 24) The modified a chip evacuator tool of Hoetger includes a circular body includes a flat surface (Hoetger 6; Fig. 2) capable of abutting a spindle or an adapter (Hoetger 5) of a machine tool assembly.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetger (EP 1914037 A1) in view of Arai et al. (US Patent No. 5,090,849) further in view of Shoji et al. (US Patent No. 4,824,299).
The Hoetger reference does not explicitly disclose the material of the chip evacuator tool.
Shoji et al. discloses a chip evacuator tool being constructed from a metallic material (Col. 4, Lines 65-68).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to construct the chip evacuator tool disclosed in Hoetger from a metallic material as disclosed in Shoji et al. in order to take advantage of the wear resistance properties of the metallic material.  Because claim 29 does not require that the chip evacuator tool be made from polycarbonate material, the claim is still rear upon by a metallic material embodiment.  That is, the claim requires that the tool made from polycarbonate material be manufactured using additive manufacturing.  If the tool is not made of polycarbonate material, it seems that it would still read on claim 30.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetger (EP 1914037 A1) in view of Arai et al. (US Patent No. 5,090,849) further in view of Nelson et al. (US Pub. No. 2014/0271001 A1).
The Haas reference does not explicitly disclose the material of the chip evacuator tool.
Nelson et al. discloses a chip evacuator tool (300) with a guard (100) being constructed from a polycarbonate material (¶ 0020).  The polycarbonate material is manufactured via an additive manufacturing process (¶ 0020).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to construct the chip evacuator tool disclosed in Hoetger from a polycarbonate material made via an additive manufacturing process as disclosed in Nelson et al. in order to take advantage of the material is “light weight, cheap to manufacture and impact resistant.”  (¶ 0020).
Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Arai reference does not disclose only two apertures as claimed.  Specifically, Applicant contends that it is not clear that the bores for bolts (222) are apertures with counterbores that extend from a bottom surface of a circular body toward the spindle.  Examiner disagrees.  Figure 24 of Arai explicitly shows the stepped aperture for a bolt having a head with a flat surface that engages a flat surface of the counterbore.  It is unclear if Applicant challenges whether or not the Arai reference apertures extend from a bottom surface toward the spindle.  Moreover, it is unclear how Applicant believes that the Arai reference or the modified tool fails to meet this limitation.  Arai shows the counterbores extending toward the spindle (Fig. 24).  Also, the phrase extending toward the spindle is likely broader than what Applicant may desire it to mean.  Nevertheless, the prior art of record reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN RUFO/Primary Examiner, Art Unit 3722